 


111 HR 148 IH: To prohibit the use of funds to transfer enemy combatants detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the United States Disciplinary Barracks, Fort Leavenworth, Kansas.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 148 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Ms. Jenkins (for herself, Mr. Tiahrt, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the use of funds to transfer enemy combatants detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the United States Disciplinary Barracks, Fort Leavenworth, Kansas. 
 
 
1.Prohibition on use of funds to transfer individuals detained at Guantanamo Bay, Cuba, to the United States Disciplinary Barracks, Fort Leavenworth, KansasNone of the funds appropriated or otherwise made available to any Federal department or agency may be used to transfer any enemy combatant detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the United States Disciplinary Barracks, Fort Leavenworth, Kansas. 
 
